DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 appears as if it should recite “a program for executing the method claim 1.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10, and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marti et al. (US 2021/0287697).
As per claim 1, Marti teaches a method of determining driver emotions in conjunction with a driving environment (Marti, [0007] and [0016]: The operations include determining driver emotions associated with driving conditions), the method comprising: determining a basic 
As per claim 2 (dependent on claim 1), Marti further teaches:
wherein the driving environment information comprises at least one of a vehicle speed, an acceleration, global positioning system (GPS) information, passenger riding information, voice utterance information, or information device manipulation information (Marti, [0007], [0016], and [0035]-[0036], and [0042]: The emotion components associated with the driving environment include information on conversations, which is at least passenger riding information and voice utterance information, and information on media consumption, which is information device manipulation information).
As per claim 10, Marti teaches all the claim limitations as in the consideration of claim 1 above. Marti, [0030], additionally teaches that the operation are performed by a processor retrieving and executing programing instructions stored in memory.

As per claim 12, Marti teaches the limitations of claim 11 and further limitations are met as in the consideration of claim 2 above.
Claims 3-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the matching the basic emotion and the driving environment information with each other according to a preset matching table and determining whether a preset driver emotions occurs, as present in claims 3-5 and 13-15. Additionally, the prior art does not disclose the activating a basic emotion recognition system when a detected driving even indicates an emotion-associated event, as presented in claims 6-9 and 16-19. Marti in fact uses the emotion determinations to identify driving environment events, which is thus opposed to using the events to identify emotions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cite in the PTO-892 form are related to determining driver emotions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699